Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2016

                                      No. 04-16-00271-CV

                  IN THE INTEREST OF J.A.P. AND B.A.R., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA00857
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       The reporter’s record was due May 9, 2016, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West 2014).

        We therefore ORDER Angie Jimenez, the court reporter, to file the reporter’s record on
or before May 23, 2016. The reporter is reminded that strict deadlines exist with regard to
disposal of appeals dealing with termination of parental rights. With regard to the appellate
record, appellate courts may not grant more than 30 days cumulatively with regard to extensions
of time for the reporter’s record. TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court